150 Mich. App. 52 (1986)
388 N.W.2d 301
McDONALD PONTIAC-CADILLAC-GMC, INC.
v.
PROSECUTING ATTORNEY FOR THE COUNTY OF SAGINAW
Docket No. 82220.
Michigan Court of Appeals.
Decided March 18, 1986.
Thomas W. McDonald, for plaintiff.
Frank J. Kelley, Attorney General, Louis J. Caruso, Solicitor General, Christopher S. Boyd, Prosecuting Attorney, and Mark J. Gaertner, Assistant Prosecuting Attorney, for defendant.
Before: DANHOF, C.J., and V.J. BRENNAN and J.H. GILLIS, JR.,[*] JJ.
PER CURIAM.
Plaintiff appeals as of right from a December 5, 1984, order of the Saginaw County Circuit Court which denied plaintiff's request for declaratory relief from MCL 435.251; MSA 9.2701, which prohibits the sale of automobiles on Sunday.
Plaintiff is an automobile dealership, selling new and used automobiles, located on M-58 in Saginaw Township. Plaintiff has been operating this business since September 25, 1980, and employs over 125 people. Plaintiff claimed that other merchants located near plaintiff's business, including motor home and motorcycle dealers, are allowed to sell their products on Sunday, while he was prohibited by statute.
*55 On March 14, 1983, plaintiff filed a complaint seeking a judgment declaring MCL 435.251; MSA 9.2701 unconstitutional. The trial court determined that the statute was constitutional and refused to strike it down. On appeal, plaintiff challenges the court's ruling. The defendant does not address the constitutional issue. Rather, defendant, as the prosecutor, asserts that the law must be enforced as it now stands.
Preserving the separate functions of the executive, Legislature, and judiciary is fundamental to our system of government, and is embodied in the Michigan Constitution at Const 1963, art 3, § 2. It is a well established rule of law that, absent an infringement of a constitutional right, the judiciary may not inquire into the reasonableness of the policy the Legislature pursues in enacting a statute. Albert v Gibson, 141 Mich. 698; 105 N.W. 19 (1905). Nor may the courts inquire into the knowledge, motives, or methods of the Legislature in passing legislation. C F Smith Co v Fitzgerald, 270 Mich. 659; 259 N.W. 352 (1935), app dis 296 U.S. 659 (1935). Therefore, if plaintiff uses "reasonableness" to connote the wisdom or propriety of a statute, the trial court was correct in refusing to consider the reasonableness of the statute.
The courts may determine the "reasonableness" of legislative action only when it impinges upon a constitutional right. In that case, the courts have a duty to determine whether a statute is valid or void as unconstitutional by analyzing whether the legislative act bears a reasonable relationship to a legitimate legislative purpose. Carolene Products Co v Thomson, 276 Mich. 172; 267 N.W. 608 (1936).
Court I of plaintiff's complaint alleges unconstitutionality by stating:
"6. That there is no reasonable relationship between *56 the remedy of prohibiting the sale of automobiles on Sunday and any alleged public purpose to be served by said Statute.
"7. That said Statute is an invalid use of police power, for the reason that said Statue does not promote the public health, safety or welfare."
This requested the trial court to delve into the propriety of the Sunday closing law, which the court correctly refused to do.
Court II of plaintiff's complaint alleged a violation of equal protection and due process, and the trial court addressed the issue of whether classifying auto dealers separately from other merchants bore a reasonable relationship to the underlying purpose of the Sunday closing law. It found the classification not wholly arbitrary or unreasonable and, therefore, valid.
In summary, courts may determine the reasonableness of the relationship between a statute and the legislative purpose behind it when its constitutionality is challenged, but may not determine the reasonableness of the Legislature's purpose.
Plaintiff asserts that MCL 435.251; MSA 9.2701 is an invalid exercise of police power because it is not rationally related to any purpose. Plaintiff also contends that it is a violation of equal protection and unconstitutionally vague. Since this legislation affects only plaintiff's economic interest, a mere rational relationship to a legitimate legislative purpose is required to find the statute constitutional. See Michigan State Employees Ass'n v MESC, 94 Mich. App. 677; 290 NW2d 729 (1980). It is undisputed that the state has the power to regulate for the health, safety, and welfare of the public. Const 1963, art 4, § 51.
The statute, along with its preamble, states:
  "CAR SALES
  "P.A. 1953, No. 66, Imd. Eff. May 12
*57 "AN ACT to prohibit the opening of any retail or wholesale new and used car business on the first day of the week, commonly called Sunday, for the purpose of carrying on or engaging in the business of offering to buy, sell, exchange, trade or participate in the negotiation thereof of any type or kind of automobile, on the first day of the week, commonly called Sunday.
"435.251 Motor vehicles; sale on Sunday unlawful; exception
"Sec. 1. It shall be unlawful for any person, firm or corporation to engage in the business of buying, selling, trading or exchanging new, used or second-hand motor vehicles or offering to buy, sell, trade or exchange, or participate in the negotiation thereof, or attempt to buy, sell, trade or exchange any motor vehicle or interest therein, or of any written instrument pertaining thereto, on the first day of the week, commonly called Sunday."
The goal of the Legislature in enacting MCL 435.251; MSA 9.2701 is not revealed in the statute's preamble. Plaintiff alleges that the purpose could not be to set aside Sunday as a day of rest because the Legislature has repealed other Sunday statutes. However, the Legislature may have intended that goal, and to inquire as to why it has not repealed MCL 435.251; MSA 9.2701, when it has repealed other Sunday statutes, is to improperly inquire into the Legislature's motives.
Further purposes of MCL 435.251; MSA 9.2701 were suggested by the trial court in its opinion: difficulty of ascertaining title and existence of liens, inability to obtain insurance and financing or secure mechanical services (with a greater possibility of driving defective automobiles), and the greater burden on police agencies due to potential auto theft. All of these may constitute purposes of the statute to which being closed on Sunday reasonably relates.
*58 The appropriate Michigan law for review of this matter is as follows: "Legislation challenged on a constitutional basis is `clothed in a presumption of constitutionality.'" Johnson v Harnischfeger Corp, 414 Mich. 102, 112; 323 NW2d 912 (1982); Shavers v Attorney General, 402 Mich. 554, 612; 267 NW2d 72 (1978). "[E]very reasonable presumption * * * must be indulged in favor of [a statute's] constitutionality." Rohan v Detroit Racing Ass'n, 314 Mich. 326, 342; 22 NW2d 433 (1946). It is a court's duty to construe a statute as constitutional unless the contrary clearly appears. People v McLeod, 407 Mich. 632, 657; 288 NW2d 909 (1980); Rohan, supra.
The burden is on the individual challenging the statutory classification to show that the classification is without reasonable justification or basis. Eastway v Eisenga, 420 Mich. 410, 420; 362 NW2d 684 (1984), reh den 421 Mich. 1202 (1985); Manistee Bank & Trust Co v McGowan, 394 Mich. 655; 232 NW2d 636 (1975). The objector must show that the classification is arbitrary. Johnson v Harnischfeger Corp, supra, p 113.
"The test to determine whether legislation enacted pursuant to the police power comports with due process is whether the legislation bears a reasonable relation to a permissible legislative objective." Shavers, supra, p 612.
The test for an equal protection determination is "essentially the same". Shavers, supra, pp 612-613.
If "neither a suspect class nor a fundamental right is involved in the [legislative] classification, it will be upheld in the face of an equal protection challenge * * * if it rationally furthers the object of the legislation". People v McLeod, 407 Mich. 632, 663; 288 NW2d 909 (1980). In dealing with socioeconomic *59 legislation, if there is no discernable fundamental right at stake or if a particular protected class is not affected by the classification, the test is whether the challenged legislative classification is rationally related to a legitimate state interest. Michigan State Employees Ass'n v MESC, 94 Mich. App. 677; 290 NW2d 729 (1980). Under the traditional equal protection analysis, if the classification is rationally related to a legitimate governmental interest, the legislative classification must be sustained. Shavers, supra, p 613. "A party attacking a statutory classification on equal protection grounds has the heavy burden of demonstrating that the classification lacks a reasonable basis." Forest v Parmalee, 402 Mich. 348, 356; 262 NW2d 653 (1978); Manistee Bank & Trust Co, supra, p 668.
"[I]n the face of a due process or equal protection challenge `where legislative judgment is drawn in question', a court's inquiry must be restricted to the issue whether any state of facts either known or which can reasonably be assumed affords support for it'." Shavers, supra, pp 613-614.
See also Eastway v Eisenga, supra, p 420; Manistee Bank, supra, p 668; McAvoy v H B Sherman Co, 401 Mich. 419, 453-454; 258 NW2d 414 (1977).
We point out that: "`[T]he Equal Protection Clause does not require that a state must choose between attacking every aspect of a problem or not attacking the problem at all.'" Manistee Bank, supra, p 672. The appellate courts "do not sit `as a superlegislature to judge the wisdom or desirablity of legislative policy determinations. We sit as a court to determine whether there is a rational basis for the Legislature's judgment. If there is, then that judgment must be sustained.'" O'Donnell v State Farm Mutual Automobile Ins Co, 404 *60 Mich 524, 543; 273 NW2d 829 (1979), app dis 444 U.S. 803 (1979).
Although the Legislature has repealed most other "Sunday" laws, the Legislature is not required "to deal with every aspect of a problem at the same time". O'Donnell, supra, p 543. Under the constitutional tests as outlined above, we find that the classification in question violates neither due process nor equal protection guarantees. The classification, while it may appear harsh to automobile dealers, affects all members of that class equally and is not arbitrary as it stands. We cannot say that the government's interest in regulating automobile sales on Sundays has no rational basis and we are not going to be tempted to open the floodgates to declare all regulatory legislation of Sunday sales unconstitutional.
We, as did the court below, find no constitutional impediment to the effects of the statute, nor do we find it unreasonable or arbitrary.
Affirmed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.